Grant, J.
Respondent was arrested, upon a proper *92complaint and warrant, npon the charge of keeping his saloon open upon Sunday. He waived examination, and was bound oyer to the circuit court for trial. He pleaded guilty, and was sentenced to pay a‘fine of $100 and the costs, which were taxed at $5. He now raises three objections to the sentence:
1. That he was not sufficiently examined by the circuit judge to determine whether his plea was voluntary.
*932. That he was unduly influenced to plead guilty.
3. That Act No. 313, Laws of 1887, was not constitutionally enacted.
The first two objections are disposed of by the return of the circuit judge to the writ of certiorari that he gave the respondent a private examination in a private room, and that respondent then said that his plea was voluntary, and that he had not been threatened, coaxed, or induced by any one to plead guilty.
The third point is .that the act in question was not read in full, but by its title only, upon the first and the second reading in the Legislature. This objection is disposed of against the respondent in Attorney General v. Rice, 64 Mich. 385, 392.
Judgment affirmed.
McGrath, C. J., Long and Hooker, JJ., concurred. Montgomery, J., did not sit.